DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 15, 2021 has been entered.
 
Claims 2-59 and 62 have been canceled.
	Claims 1, 60, 61, 63, and 64 are pending and currently under consideration.
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

s 1, 60, 61, and 64 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klingemann (US 2002/0068044, Klingemann A) in view of Klingemann et al. (Klingemann B, Cytotherapy 2004 Vol. 6, No. 1, p15-p22, published in January, 2004, reference on IDS), Ravetch et al. (US 7,038,031, reference on IDS), and Nakamura et al. (US 2005/0031613) for the reasons of record.

Klingemann A teaches NK-92 deposited in ATCC as CRL-2407 (e.g. see [0074]). Klingemann A teaches that in order to maintain NK-92 cells in longer term growth and cytolytic function, they must be supplied with IL-2 (e.g. see page 15).  Klingemann 2 further teaches a modified NK-92 cell line that is transformed by a gene encoding human IL-2; thus the modified NK-92 cell line does not require exogenous IL-2 for cytolytic activity (e.g. see [0012]).  Klingemann teaches that NK-92 cell line expressing IL-2 is more effective in target cell killing and requires lower effector:target ratio than NK-92 without IL-2 (e.g. see Figure 21).

Klingemann A states that “[t]he cell line described by Gong et al. (1994), termed NK-92, proliferates in the presence of IL-2 and has high cytolytic activity against a variety of cancers. The present invention employs the NK-92 cell line, as well as modified NK-92 cell lines, to provide cancer treatment and virus treatment systems. The invention also provides the vectors that transfect NK-92, as well as the modified NK-92 cells. For purposes of this invention and unless indicated otherwise, the term "NK-92" is intended to refer to the original NK-92 cell lines as well as the modified NK-92 cell lines disclosed herein.” (see [0011]).

	The reference teachings differ from the instant invention by not describing NK-92 transfected with SEQ ID NO:2 (CD16 high affinity receptor) and further express an associated accessory signal polypeptide including FcεRI-γ (SEQ ID NO:5) or TCR-ζ (SEQ ID NO:7). 

	Klingemann B teaches that natural killer (NK) cells can recognize malignant and virally infected cells without priming and sensitization and NK cells express FcγRIII that can engage with the Fc portion of antibody and studies have shown that patients with lymphoma whose NK cells are homozygous for the high-affinity FcγRIII had a superior response rate to treatment with monoclonal anti-CD20 antibody (e.g. see left col. in page 15 and left col. in page 16).        in vivo and before administering anti-CD20 antibody for more efficacy; alternatively and a more promising approach would be to administer ex vivo expanded NK cells expressing high affinity FcγRIII (e.g. see left col. in page 16).  Klingemann B teaches that ANK cells are NK cell’s cytoking-activated form including NK-92 cells which do not express CD16 (FcγRIII) (e.g. see left col. in page 15 and lines 11-5 in the right col. in page 16).  Klingemann 1 teaches the GMP-compliant method results in expanded numbers of ANK cells (e.g. NK-92) that are CD16 negative which can be further manipulated (e.g. gene transfer) and CD16+ NK cells are needed to support treatment with monoclonal antibodies (e.g. see right col. in page 21).

	Ravetch et al. isolated CD16 from human NK cell, designated as FcγRIII-2 protein and FcγRIII-1 from PMN (e.g. see column 13 and FIGs 3B and 6A).  Ravetch et al. further teach recombinant cloning vector comprising nucleic acid sequence encoding said protein and method of transfecting host cells (e.g. see claim 1-14). Ravetch et al. further teach that human FcγRIII were expressed efficiently only in the presence of FcεRI-γ, which would inherently have the same amino acid sequence of the instantly claimed FcεRI-γ as recited in claim 63 [e.g. see (15)].

	Nakamura et al. teach human FcγRIII protein having identical amino acid sequence of the instantly claimed SEQ ID NO:2, see alignment below (Qy: instant SEQ ID NO:2; Db: SEQ ID NO:8 in Nakamura et al.):

US-10-409-608A-8
; Sequence 8, Application US/10409608A
; Publication No. US20050031613A1
; GENERAL INFORMATION:
;  APPLICANT: KYOWA HAKKO KOGYO CO., LTD.
;  TITLE OF INVENTION: Therapeutic agent for patients having human FcyRIIIa
;  FILE REFERENCE: 249-304
;  CURRENT APPLICATION NUMBER: US/10/409,608A
;  CURRENT FILING DATE:  2003-04-09
;  PRIOR APPLICATION NUMBER: 2002-106951
;  PRIOR FILING DATE: 2002-04-09
;  NUMBER OF SEQ ID NOS: 44
;  SOFTWARE: PatentIn Ver. 2.1
; SEQ ID NO 8
;   LENGTH: 254
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-10-409-608A-8

  Query Match             100.0%;  Score 1359;  DB 4;  Length 254;
  Best Local Similarity   100.0%;  
  Matches  254;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MWQLLLPTALLLLVSAGMRTEDLPKAVVFLEPQWYRVLEKDSVTLKCQGAYSPEDNSTQW 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MWQLLLPTALLLLVSAGMRTEDLPKAVVFLEPQWYRVLEKDSVTLKCQGAYSPEDNSTQW 60

Qy         61 FHNESLISSQASSYFIDAATVDDSGEYRCQTNLSTLSDPVQLEVHIGWLLLQAPRWVFKE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 FHNESLISSQASSYFIDAATVDDSGEYRCQTNLSTLSDPVQLEVHIGWLLLQAPRWVFKE 120

Qy        121 EDPIHLRCHSWKNTALHKVTYLQNGKGRKYFHHNSDFYIPKATLKDSGSYFCRGLVGSKN 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 EDPIHLRCHSWKNTALHKVTYLQNGKGRKYFHHNSDFYIPKATLKDSGSYFCRGLVGSKN 180

Qy        181 VSSETVNITITQGLAVSTISSFFPPGYQVSFCLVMVLLFAVDTGLYFSVKTNIRSSTRDW 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 VSSETVNITITQGLAVSTISSFFPPGYQVSFCLVMVLLFAVDTGLYFSVKTNIRSSTRDW 240

Qy        241 KDHKFKWRKDPQDK 254
              ||||||||||||||
Db        241 KDHKFKWRKDPQDK 254

	Nakamura et al. teach that “[i]t has been reported that the ratio of Phe carrier and Val homo type in Fc.gamma.RIIIa is almost constant among various races, the Phe carrier is 80 to 90% and the Val homo type is 10 to 20%” (see [0024]) and “the therapeutic effect of Rituxan in clinical tests is influenced by the polymorphism of Fc.gamma.RIIIa in patients [Blood, 1, 754 (2002)]. Human Fc.gamma.RIIIa has a polymorphism in which an amino acid residue at position 158 is Phe (hereinafter referred to as "Fc.gamma.RIIIa(F)") and Val (hereinafter referred to as "Fc.gamma.RIIIa(V)"). It is known that the antibody of human IgG1 subclass shows higher binding activity by a Val/Val homo type NK cell and induces much higher ADCC activity than Phe/Phe homo type Fc.gamma.RIIIa and Phe/Val hetero type Fc.gamma.RIIIa which are expressed on NK cell” (see [0023]).

It would thus be obvious to one of ordinary skill in the art at the time the invention was filed to express CD16 high affinity receptor such as FcγRIIIa F having amino acid sequence of 

Applicant’s arguments have been fully considered but have not been found persuasive.
	
	Applicant once again asserts that two declarations under 37 CFR 1.132 were filed, Campbell declaration (filed on January 9, 2020, not January 19, 2020 as asserted in the REMARKS) and Klingemann declaration (filed on July 19, 2020) were filed and asserts that the cited reference alone and in combination teach away from the claims.  Applicant asserts Klingemann B teaches away from the claimed cells.  Applicant repeats Klingemann B suggests expansion of CD56+/CD3+/CD16+ NK cells but does not teach transforming NK-92 cells.  

This is not found persuasive for following reasons:

A prior art reference may be considered to teach away when "a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant."  In re Gurley, 27 F.3d 551, 553,  31 USPQ2d 1130, 1131 (Fed. Cir. 1994). General skepticism of those in the art -- not amounting to teaching away -- is also "relevant and persuasive evidence" of Gillette Co. v. S.C. Johnson & Son, Inc., 16 USPQ2d 1923, 1929 (Fed. Cir. 1990).  In effect, "teaching away" is a more pointed and probative form of skepticism expressed in the prior art. In any case, the presence of either of these indicia gives insight into the question of obviousness.  

	Here, contrary to applicant’s arguments of teaching away, note that Klingemann B teaches that while magnetic cell separation methods using microbeads coated with anti-CD56 antibody, expansion of CD56 subpopulations was highly variable; and the advantage of obtaining CD56 enriched NK-cells is unresolved due to the unknown contribution of CD3+/CD56+ NK T cell population (e.g. see right col. in page 19 and Discussion in page 20).  Rather than teach away from using NK-92, Klingemann B teaches that the lytic activity of CD56 enriched and expanded cells was inferior to the highly cytotoxic cell line NK-92 whose cells can be easily maintained and continuously expanded in culture under GMP conditions and infusion of NK-92 cell into human has been shown to be safe (e.g. see 2nd full paragraph in left col. in page 21).  Further, contrary to applicant’s assertion of teach away from modifying NK-92 cell, Klingemann B teach that NK-92 cell transfected with a single chain construct recognizing her-2/neu can kill previously NK-resistant breast cancer cells; similarly, single chain Fv against the gp58 surface marker that recognizes tumors of neuroectodermal mesenchymal or epithelial origins redirect NK-92 cytolytic activity to solid tumors (e.g. see last paragraph in right col. in page 21).  As such, Klingemann B does not teach away the use NK-92.

Klingemann declaration (filed on July 19, 2020) under 37 CFR 1.132 has been fully addressed in previous Office Action.  

The Klingemann declaration asserts that the reference Klingemann A, while teaches transfection of IL-2 in NK-92 cells, does not teach that CD16 transfection of NK-92 will result in stable expression.  The Klingemann declaration states:

over 90% peripheral blood NK cells are CD56dim/CD16+ and about 10% are CD56bright/CD16-; and there appears that strong expression of CD56 down regulated CD16 expression;
mechanisms of regulating CD16 expression are largely unknown;

NK-92 cells are CD56bright and one might expect that there is active downregulation of CD16 expression in NK-92 cells.  

As such, the Klingemann declaration asserts that it is not necessarily that CD16 transfected NK-92 will result in stable and homogenous transfection of CD16 in the cell population. Applicant asserts that the rejection should be withdrawn.

	The Klingemann’s declaration has not been found persuasive for the reasons of record.

	Specifically, contrary to the assertion of the Klingemann declaration regarding the lack of possibility of expressing CD16 in NK-92 that is CD56bright, note that the Klingemann declaration does not provide any sufficient objective evidence to show that CD56 in any way would suppress the expression of CD16.  The mere fact that CD16 expressed in NK cells that are CD56dim but not in CD56bright such as NK-92 cells does not mean that one of skill in the art would not be able to use the known methods of gene expression of CD16 in the established and public available NK-92 cell line.  Note that all that is required is a reasonable expectation of success, not absolute predictability of success, see  In re O’Farrell, 853 F.2d 894, 903 (Fed. Cir. 1988). 

The Campbell and Klingemann declarations fail to provide any objective data to show that CD56 (expressed on NK-92 cell) would inhibit expression of CD16 on NK-92 cells.  Both declarations speculates that CD56 might inhibit CD16 expression but fail to provide any objective data to show any relationship between the two receptors.  In fact the Campbell declaration mischaracterized the teachings of Ortaldo et al. (J. Exp. Med. 1995, 181:339-44, Exhibit C).  Ortaldo et al. do not suggest NK-92 would undergo apoptosis if expressing CD16.  Ortaldo et al. teach that only when periphery NK cells (not NK-92) first activated with IL-2 and subsequent cross-linked with anti-CD16 antibody would cell death occur (e.g. see lines 8-17 in right col. in page 340).  Therefore, expression of CD16 on the surface of NK cells would not induce apoptosis of the NK cells without anti-CD16 antibody treatment or treatment of IL-2 after the crosslinking.  As further evidenced by Klingemann B, which teaches that natural killer (NK) cells can recognize malignant and virally infected cells without priming and sensitization and NK cells express FcγRIII that can engage with the Fc portion of antibody and studies have shown that patients with lymphoma whose NK cells are homozygous for the high-affinity FcγRIII had a superior response rate to treatment with monoclonal anti-CD20 antibody (e.g. see left col. in page 15 and left col. in page 16).  Klingemann B also teaches that since NK cells are known to be dependent upon IL-2 for proliferation, it was proposed that administering IL-2 to patients to expand their pool of NK cells in vivo and before administering anti-CD20 antibody for more efficacy; alternatively and a more promising approach would be to administer ex vivo expanded NK cells expressing high affinity FcγRIII (e.g. see left col. in page 16).  

In fact, applicant’s own submissions also do not support the conclusion that CD56 would inhibit CD16 expression.  For example, Cooper et al. (Trends in Immunology 2001, 22(1):633-40, Exhibit B) teaches that there is no known direct functional significance of high- or low- level expression of CD56 (e.g. see Phenotype properties of human NK-cell subsets in the left col. in page 634), and although CD56dim NK cells have high level of ADCC as compared to CD56bright NK cells, CD56bright and CD56dim cells have similar levels of cytotoxicity after IL-2 treatment (e.g. see Functional responses of NK-cell subsets in the right col. in page 635).  

As such, it was known in the art that NK cell can express CD16 on its surface without going through apoptosis, most importantly, there is no evidence that NK-92 expressing CD16 would induce apoptosis of the NK-92 cells.

Applicant also argues again relying upon previously filed Klingemann’s declaration (filed on July 19, 2019) and asserts that the Examiner dismissed the expert declarations.  

This is not found persuasive because the two declarations have been fully addressed and have not been found persuasive. Objective evidence of nonobviousness must always be considered in making an obviousness but is not necessarily conclusive.  

Here, as stated previously, contrary to the assertion of the Klingemann declaration regarding the lack of possibility of expressing CD16 in NK-92 that is CD56bright, note that the Klingemann declaration does not provide any sufficient objective evidence to show that CD56 in any way would suppress the expression of CD16.  The mere fact that CD16 expressed in NK 

Furthermore, applicant argues NK-92 cells lack surface expression of markers (including CD2, CD7, CD11a, CD28, CD45, CD54, and CD56) known to be expressed on cytolytic CD56dim NK cells and lack of signaling molecule FcεR-γ involved in CD16 signaling as shown by Maki et al. (Journal of Hematotherapy & Stem Cell Research 2001, 10:369-383), NK-92 would not be an obvious choice for genetic engineering to express CD16.  Applicant asserts that CD16 was known to cause activation-induced cell death of interleukin-2-stimulated NK cells. This suggests NK-92 cells, which require IL-2 to grow in culture, would be susceptible to undergo apoptosis if expressing CD16. Thus, introduction of CD16 might be expected to initiate cell death of NK-92 cells. Further, all immortalized human NK cell lines that have been introduced into culture have down regulated CD16 expression, which suggests CD16 expression is incompatible with survival, hence only CD 16-deficient sub clones are capable of surviving in long-term culture. This is confirmed by Klingemann B showing expansion of CD16+ NK cells lost CD16 expression. As such, applicant asserts that the cited references fail to disclose or suggest modifying NK-92 to express an Fc receptor such as SEQ ID NO:2.

This is not found persuasive for following reasons:

Applicant’s assertion contradicts the teachings of Klingemann A which described that NK-92 is an immortal NK cell expressing CD56 and absence of CD3 surface markers (e.g. see [0042]).  Also contrary to applicant’s assertion that NK-92 cell do not express surface markers, Klingemann A teaches that the NK-92 cell line exhibits CD56, CD2, CD7, CD11a, CD28, CD45, and CD54 (e.g. see [0050] of Klingemann A). Klingemann A further teach that the NK-92 cells may also be modified by transfection with a vector such that the cells constitutively express a receptor for a cancer cell (see [0063]). Moreover, Klingemann A teaches a vector for transfecting NK-92, wherein the vector contains all necessary control elements directing the synthesis of the transgene (e.g. see Figures 14 and 15).  Given that NK-92 cells are readily available and easily transfected as shown by Klingemann, transfecting CD16 isolated from human NK cell designated as FcγRIII-2 protein conveniently in the recombinant cloning vector comprising 

Once again, applicant’s arguments that Klingemann B teaches away from the instant invention have not been found persuasive since one cannot show non-obviousness by attacking references individually where the rejections are based on combination of references.  See MPEP 2145. 

It is also noted that In Bristol-Myers Squibb Co. v. Teva Pharmaceuticals USA, Inc., the Lederal Circuit affirmed the district court's finding that BMS's Baraclude® patent is invalid as obvious. In so doing, the court gave little weight to unexpected results characterized as reflecting a difference in "degree" rather than a difference in "kind." This decision joins other recent Lederal Circuit decisions that have found unexpected results to be not unexpected enough to prevail against a strong showing of prima facie obviousness.

	Here, contrary to applicant’s arguments, note that it was well known in the art at the time the invention was filed that in spite of the advantageous properties of NK cell in killing tumor cells and virally infected cells, they remain difficult to work with and to apply in immunotherapy which is a major obstacle for NK cell’s clinical uses (e.g. see [0009] in Klingemann A).  

	Furthermore, in response to applicant’s arguments that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. In re McLaughlin , 170 USPQ 209 (CCPA 1971).      

Here, given that the NK-92 (derived from natural NK cells) and NK-92 modified to produce IL-2 can be further modified genetically and is more effective and convenience in treating cancer and viral infection (e.g. see [0009] in Klingemann A), and NK cells express FcγRIII that can engage with the Fc portion of a therapeutic antibody (e.g. see Klingeman B, left col. in page 15 and left col. in page 16), a skill in the art would have been motivated to express 

Note that Klingemann A teaches stable expression of IL-2 in NK-92 cells since DNA encoding IL-2 was incorporated into genome of NK-92 cells (e.g. see Example 16 of Klingemann B).  Further, Klingemann A teaches various recombinant methods of transfecting NK-92 cells, e.g. retroviral vector. Ravetch et al. also teach recombinant cloning vector comprising suitable carrier DNA and DNA encoding the FcγRIIIa isolated from NK cells that can be used to express FcγRIIIa protein stably in cells (e.g. see col. 5). Given that NK-92 and various vector encoding FcγRIIIa (isolated from natural occurring NK cells), and the importance of FcγRIIIa in cytotoxicity mediated by NK cells, an ordinary skill in the art would have been motivated to following well-known recombinant DNA technology to transfect NK-92 cells with the FcγRIIIa with reasonable expectation of success.

Also note that the instant claims are drawn to a product of a population of NK-92 cells modified to express a Fc receptor comprising SEQ ID NO:2.  The claims do not specify the degree of expression of CD16, thus, read on any expression level.

It would thus be obvious to one of ordinary skill in the art at the time the invention was filed to express CD16 high affinity receptor such as FcγRIIIa F having amino acid sequence of SEQ ID NO:2 (found on natural occurring NK cell and important for ADCC function and the predominant polymorphic variant) in well-established NK-92 cell line known to be used in clinic and known to be lacking the CD16 receptor in order to support treatment with monoclonal antibodies.  One of ordinary skill in the art would have been motivated to do so, and have a reasonable expectation of success, since Klingemann B teaches that patient with high affinity FcγRIII expressed on NK cells had superior response rate to treatment with monoclonal antibody and NK-92 cell line represents known NK cell (except missing high affinity FcγRIII) that is safe and not rejected by patients.  Given that high affinity FcγRIII has been cloned from the NK cells, and there are only two allelic variants discovered (by Ravetch and Nakamura et al.), an ordinary 

	As such, applicant’s arguments including the Campbell declaration and Klingemann declaration have not been found persuasive.

6.	Claim 63 stands rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klingemann (US 2002/0068044, Klingemann A) in view of Klingemann et al. (Klingemann B, Cytotherapy 2004 Vol. 6, No. 1, p15-p22, published in January, 2004, reference on IDS), Ravetch et al. (US 7,038,031, reference on IDS), and Nakamura et al. (US 2005/0031613) as applied to claim 1 above, and further in view of Uherek et al. (Blood. 2002, 100:1265-1273, reference on IDS) for the reasons of record.

The teachings of Klingemann A, Klingemann B, Ravetch et al., and Nakamura et al. have been discussed, above.

	The teachings of the references differ from the instant invention by not describing NK-92 transfected with SEQ ID NO:2 (CD16 high affinity receptor) and further express an associated accessory signal polypeptide TCR-ζ (SEQ ID NO:7). 



	It would thus be obvious to one of ordinary skill in the art at the time the invention was filed to express CD16 high affinity receptor on the natural occurring NK cell in well-established NK-92 cell line known to be used in clinic and known to be lacking the CD16 receptor in order to support treatment with monoclonal antibodies.  One of ordinary skill in the art would have been motivated to do so, and have a reasonable expectation of success, since Klingemann B teaches that patient with high affinity FcγRIII expressed on NK cells had superior response rate to treatment with monoclonal antibody and NK-92 cell line represents known NK cell (except missing high affinity FcγRIII) that is safe and not rejected by patients as disclosed by Klingemann A.  Given that high affinity FcγRIII has been cloned from the NK cells (taught by Ravetch et al. and Nakamura et al.), an ordinary skill in the art would have been able to express the high affinity FcγRIII disclosed in Ravetch et al. and Nakamura et al. by well-known transfection or transduction methods (e.g. as disclosed by Ravetch et al.) in NK-92 cell.  Further,  genetically modifying  NK-92 cell by transducing the expression of TCR- ζ  as disclosed by Uherek et al. could extend NK-92 cytotoxicity to different can cancer cell types and to enhance tumor-specific targeting. Such NK-92 cells when further modified to express high affinity FcγRIII would be expected to mediate ADCC upon binding monoclonal antibodies through the FcγRIII receptor.  One of ordinary skill in the art would be motivated to take the advantage of the available recombinant cloning vector comprising nucleic acid encoding the CD16 on NK cells disclosed in Ravetch et al. and Nakamura et al. to modified NK-92 to express CD16 

	Applicant’s arguments and the Examiner’s rebuttals regarding the teachings of Klingemann A and Klingemann B, Ravetch and Nakamura et al. are essentially the same as discussed above.  Applicant’s arguments have not been found persuasive for the same reasons presented above.  Applicant further argues Uherek do not teach CD16 with FcεRI-γ (SEQ ID NO:5) or TCR-ζ (SEQ ID NO:7).  Applicant states: “Uherek fails to disclose or suggest co-introduction of CD16 with the free-standing transmembrane proteins Fc£RI-7 (SEQ ID NO:5) or TCR- (SEQ ID NO:7). Instead Uherek demonstrates expression of a synthesized chimeric protein in which only the intracellular signaling elements of CD3-zeta (a.k.a. TCR-zeta) are fused within a chimeric receptor construct composed of the extracellular scFv(FRP5) directly fused to a Myc-tag, the hinge region of CD8alpha (presumably containing a transmembrane domain), and the cytoplasmic domain of murine zeta (Figure lA of Uherek). In contrast, claim 63 recites a population of cells with CD16 in combination with either zeta or gamma proteins, which are distinct transmembrane proteins that naturally physically associate with CD16 in the transmembrane region to promote surface expression of CD16 and increase stability in the membrane and provide intracellular signaling”.  Thus, applicant asserts the rejection should be withdrawn.

	This is not found persuasive for following reasons:

	In response to applicant’s arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combination of references.  See MPEP 2145.

It is noted that in considering the disclosure of a reference, it is proper to take into account not only specific teaching of the reference but also the inferences which one skilled in the art would be reasonably be expected to draw therefrom In re Preda, 401 F.2d 825, 159 USPQ 342, 344 (CCPA 1968).  See MPEP 2144.01.

CTS Corp. v. Electro Materials Corp. of America  202 USPQ 22 (DC SNY ); and In re Burckel  201 USPQ 67 (CCPA). In re Burckel is cited in MPEP 716.02.

Here, given that Klingemann B teaches patient with high affinity FcγRIII expressed on NK cells had superior response rate to treatment with monoclonal antibody and NK-92 cell line represents known NK cell (except missing high affinity FcγRIII) that is safe and not rejected by patients as disclosed by Klingemann A, and in view of the teachings that high affinity FcγRIII has been cloned from the NK cells (taught by Ravetch et al. and Nakamura et al.), an ordinary skill in the art would have been able to express the high affinity FcγRIII disclosed in Ravetch et al. and Nakamura et al. by well-known transfection or transduction methods (e.g. as disclosed by Ravetch et al.) in NK-92 cell.  Further, it was known that genetically modifying NK-92 cell by transducing the expression of TCR- ζ as disclosed by Uherek et al. could extend NK-92 cytotoxicity to different can cancer cell types and to enhance tumor-specific targeting. Such NK-92 cells when further modified to express high affinity FcγRIII would be expected to mediate ADCC upon binding monoclonal antibodies through the FcγRIII receptor.  One of ordinary skill in the art would be motivated to take the advantage of the available recombinant cloning vector comprising nucleic acid encoding the CD16 on NK cells disclosed in Ravetch et al. and Nakamura et al. to modified NK-92 to express CD16 (FcγRIII-2 protein) for safe infusion to human patients going through monoclonal antibody therapy to aid with ADCC upon binding of monoclonal antibody through the FcγRIII receptor.

Therefore, applicant’s arguments have not been found persuasive.

7.	No claim is allowed.

8.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. 
THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142.  The examiner can normally be reached on Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











/CHUN W DAHLE/Primary Examiner, Art Unit 1644